175 S.W.3d 183 (2005)
Kenneth ROBINSON, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 85409.
Missouri Court of Appeals, Eastern District, Division Three.
November 1, 2005.
N. Scott Rosenblum, Rosenblum, Schwartz, Rogers & Glass, P.C., Clayton, MO, for appellant.
Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Movant, Kenneth Robinson, appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the motion court's judgment is not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).